UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended: March 31, US DRY CLEANING CORPORATION (Exact name of registrant as specified in its chapter) Delaware 000-23305 77-0357037 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4040 MacArthur Blvd Suite 305 Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (760) 322-7447 ( Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): [X] Yes [ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 26,656,019 common shares as of April 28, Transitional Small Business Disclosure Format (check one): [ ] Yes [X] No TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) 1 Item 2: Management’s Discussion and Analysis 2 Item 3: Controls and Procedures 9 PART II - OTHER INFORMATION Item 1: Legal Proceedings 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 PART I - FINANCIAL INFORMATION Item 1: Financial Statements Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: (a) Unaudited Condensed Consolidated Balance Sheet as ofMarch 31, 2008 F-1 (b) Unaudited Condensed Consolidated Statements of Operations for the three and six months ended March 31, 2008 and 2007 F-2 (c) Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended March 31, 2008 and 2007 F-3 (d) Notes to Unaudited Condensed Consolidated Financial Statements F-4 Page 1 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET MARCH 31, 2008 (UNAUDITED) ASSETS Current Assets Cash $ 477,534 Accounts receivable, net 462,027 Deferred acquisition costs 101,978 Prepaid expenses and other current assets 379,098 Total Current Assets 1,420,637 Property and Equipment, net 3,624,597 Non-Current Assets Deposits 283,909 Goodwill 10,022,111 Intangible assets, net 1,004,359 Total Non-Current Assets 11,310,379 Total $ 16,355,613 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 2,030,271 Accrued liabilities 1,420,843 Capital lease obligations 194,353 Notes payable 1,208,323 Convertible notes payable 475,000 Total Current Liabilities 5,328,790 Long Term Liabilities Capital lease obligations, net of current portion 213,613 Notes payable, net of current portion 1,116,732 Convertible notes payable, net of current portion 7,834,158 Total Long Term Liabilities 9,164,503 Total Liabilities 14,493,293 Stockholders' Equity Convertible preferred stock; par value $0.001 per share; 20,000,000 authorized shares; 1,200,000 shares issued andnone outstanding; liquidation preference of $2.40 per share - Common stock; par value $0.001 per share; 50,000,000 Series B authorized shares; none issued and outstanding - Common stock; par value $0.001 per share; 100,000,000 authorized shares; 25,835,419 shares issued and outstanding 25,835 Additional paid-in capital 26,497,921 Stockholder receivable (766,280 ) Accumulated deficit (23,895,156 ) Total Stockholders' Equity 1,862,320 Total Liabilities and Stockholders' Equity $ 16,355,613 See accompanying notes to condensed consolidated financial statements. Page F-1 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) THREE MONTHS SIX MONTHS 2008 2007 2008 2007 Net Sales $ 2,875,509 $ 2,025,918 $ 5,246,332 $ 3,627,328 Cost of Sales (1,328,963 ) (1,014,097 ) (2,509,710 ) (1,862,640 ) Gross Profit 1,546,546 1,011,821 2,736,622 1,764,688 Operating Expenses Delivery expenses 195,158 167,984 395,460 332,345 Store expenses 1,079,275 503,476 1,856,308 902,753 Selling expenses 189,025 159,863 350,346 311,337 Administrative expenses 2,352,931 1,547,342 3,863,157 2,923,221 Depreciation and amortization expense 111,142 72,562 207,367 149,856 Other 7,103 - 17,033 - Total Operating Expenses 3,934,634 2,451,227 6,689,671 4,619,512 Operating Loss (2,388,088 ) (1,439,406 ) (3,953,049 ) (2,854,824 ) Other Income (Expense) Gain on extinguishment of debt - - 423,798 - Interest expense (258,220 ) (518,901 ) (575,477 ) (611,143 ) Other expenses (32,743 ) (292,372 ) (434,056 ) (323,070 ) TotalOther Expenses (290,963 ) (811,273 ) (585,735 ) (934,213 ) Loss before provisions for income taxes (2,679,051 ) (2,250,679 ) (4,538,784 ) (3,789,037 ) Provision for income taxes - Net Loss $ (2,679,051 ) $ (2,250,679 ) $ (4,538,784 ) $ (3,789,037 ) Basic and diluted loss per common share $ (0.15 ) $ (0.13 ) $ (0.23 ) $ (0.22 ) Basic and diluted weighted average number of common shares outstanding 18,168,336 17,084,019 19,616,683 17,179,220 See accompanying notes to condensed consolidated financial statements. Page F-2 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
